Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villa et al (US 20190340934).

Regarding claim 1, Villa et al discloses a method, comprising: 
A quantum - computing aircraft path planning system, the system comprising a classical computing system and a quantum computing system communicatively coupled to one another, the classical computing system configured to:
receive state data from a plurality of aircraft, the state data specifying position data and heading data for each of the plurality of aircraft (paragraph 50, lines 1-4);
generate one or more respective first groups of mutually exclusive maneuverability options for each of the plurality of aircraft (paragraph 27, lines 1-6);
the quantum computing system configured to generate a first solution representing, for each of the one or more respective first groups of mutually exclusive maneuverability options for each of the plurality of aircraft, a respective lowest - cost first maneuverability option for the respective aircraft (Paragraph 106, lines 7-13).
Regarding claim 2, Villa et al discloses the limitations indicated above and further disclose wherein the classical computing system is configured to:
calculate, based on the state data, a first respective distance to a target for each of the plurality of aircraft (paragraph 104, lines 10-17) and 
calculate, based on the state data, a first respective inter aircraft- repulsion for each of the plurality of aircraft (paragraph 104, lines 10-17), 
wherein the one or more respective first groups of mutually exclusive maneuverability options are generated based on the first respective distance to the target for each of the plurality of aircraft and based on the first respective inter - aircraft repulsion for each of the plurality of aircraft (paragraph 104, lines 1-17). 
Regarding claim 3, Villa et al discloses the limitations indicated above and further disclose wherein the classical computing system is configured to: 
calculate , based at least in part on the respective lowest - cost first maneuverability option for each of the plurality of aircraft , a second respective distance to target for each of the plurality of aircraft and a second respective inter - craft repulsion for each of the plurality of aircraft , wherein the second respective distances to target and second respective inter - craft repulsions represent a subsequent time - step with respect to the first respective distance to target and first respective inter - craft repulsion (paragraph 53, lines 25-34); and
generate one or more respective second groups of mutually exclusive maneuverability options for each of the plurality of respective aircraft, wherein the one or more respective second groups of mutually exclusive maneuverability options are generated based on the second respective distance to the target for each of the plurality of aircraft and based on the second respective inter - aircraft repulsion for each of the plurality of aircraft (paragraph 104, lines 10-17); and 
the quantum computing system is configured to generate a second solution representing, for each of the one or more respective second groups of mutually exclusive maneuverability options for each of the plurality of aircraft, a respective lowest - cost second maneuverability option for the respective aircraft. (Paragraph 115, lines 1-7). 
Regarding claim 9, Villa et al discloses the limitations indicated above and further disclose wherein the path planning system is configured to transmit a control signal, from a control system to one or more of the plurality of aircraft, the control signal comprising instructions for navigation of the one or more of the plurality of aircraft based on the first solution (Paragraph 40, lines 6-10).
Regarding claim 10, Villa et al discloses the limitations indicated above and further disclose wherein the classical computing system is configured to transmit the one or more groups of mutually exclusive maneuverability options to the quantum computing system, and
the quantum computing system is configured to transmit the generated solution to the classical computing system (Paragraph 183, lines 1-8).
Regarding claim 11, Villa et al discloses the limitations indicated above and further disclose wherein the one or more respective first groups of maneuverability options represent one or more of: a change in direction, a change in speed, and a change in altitude (Paragraph 65, lines 15-20).
Regarding claim 12, Villa et al discloses the limitations indicated above and further disclose determining a zone for the respective aircraft based on the state data (paragraph 89, lines 2-5).
generating the one or more groups of respective first maneuverability options in accordance with one or more maneuverability option constraints applicable to the determined zone (Paragraph 89, lines 2-5).
Regarding claim 13, Villa et al discloses a method for optimizing aircraft control, the method comprising: communicatively coupling a classing computing system and a quantum computing system to one another; at the classical computing system: 
receiving state data from a plurality of aircraft, the state data specifying position data and heading data for each of the plurality of aircraft (paragraph 50, lines 1-4); 
generating one or more respective first groups of mutually exclusive maneuverability options for each of the plurality of aircraft (paragraph 27, lines 1-6);
at the quantum computing system, generating a first solution representing, for each of the one or more respective first groups of mutually exclusive maneuverability options for each of the plurality of aircraft, a respective lowest-cost first maneuverability option for the respective aircraft (Paragraph 106, lines 7-13).
Regarding claim 14, Villa et al discloses the limitations indicated above and further disclose
calculating, based on the state data, a first respective distance to a target for each of the plurality of aircraft (Paragraph 22, lines 15-20); and
calculating, based on the state data, a first respective an inter-aircraft repulsion for each of the plurality of aircraft, (Paragraph 65, lines 12-18), 
wherein the one or more respective first groups of mutually exclusive maneuverability options are generated based on the first respective distance to the target for each of the plurality of aircraft and based on the first respective inter-aircraft repulsion for each of the plurality of aircraft (Paragraph 104, lines 10-17).
Regarding claim 15, Villa et al discloses the limitations indicated above and further disclose
calculating, based at least in part on the respective lowest-cost first maneuverability option for each of the plurality of aircraft, a second respective distance to target for each of the plurality of aircraft and a second respective inter-craft repulsion for each of the plurality of aircraft, wherein the second respective distances to target and second respective inter-craft repulsions represent a subsequent time-step with respect to the first respective distance to target and first respective inter-craft repulsion (Paragraph 53, lines 25-34).
generating one or more respective second groups of mutually exclusive maneuverability options for each of the plurality of respective aircraft, wherein the one or more respective second groups of mutually exclusive maneuverability options are generated based on the second respective distance to the target for each of the plurality of aircraft and based on the second respective inter-aircraft repulsion for each of the plurality of aircraft (Paragraph 104, lines 7-19).
at the quantum computing system, generating a second solution representing, for each of the one or more respective second groups of mutually exclusive maneuverability options for each of the plurality of aircraft, a respective lowest-cost second maneuverability option for the respective aircraft (Paragraph 106, lines 7-13).
Regarding claim 17, Villa et al discloses the limitations indicated above and further disclose
   the classical computing system, transmitting the one or more groups of mutually exclusive maneuverability options to the quantum computing system; and
at the quantum computing system, transmitting the generated solution to the classical computing system (Paragraph 183, lines 3-11).
Regarding claim 18, Villa et al discloses the limitations indicated above and further disclose wherein the one or more respective first groups of maneuverability options represent one or more of: a change in direction, a change in speed, and a change in altitude (Paragraph 93, lines 5-8).
Regarding claim 19, Villa et al discloses the limitations indicated above and further disclose Determining a zone for the respective aircraft based on the state data; and generating the one or more groups of respective first maneuverability options in accordance with one or more maneuverability option constraints applicable to the respective aircraft within the determined zone (Paragraph 89, lines 1-5).
Regarding claim 20, Villa et al disclose a non-transitory computer-readable storage medium for optimizing aircraft control, wherein the storage medium stores instructions that, when executed by one or more processors of a quantum-computing aircraft path planning system, cause the quantum-computing aircraft path planning system to: 
receive state data from a plurality of aircraft, the state data specifying position data and heading data for each of the plurality of aircraft (paragraph 50, lines 1-4);
generate one or more respective first groups of mutually exclusive maneuverability options for each of the plurality of aircraft (Paragraph 27, lines 1-6); 
at the quantum computing system, generate a first solution representing, for each of the one or more respective first groups of mutually exclusive maneuverability options for each of the plurality of aircraft, a respective lowest-cost first maneuverability option for the respective aircraft (Paragraph 106, lines 7-13).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al (US 20190340934) in view of Hvezda et al (US 10699587).
Regarding claim 4, Villa et al discloses the limitations indicated above but does not explicitly disclose wherein the one or more respective first groups of mutually exclusive maneuverability options include data representing a quadratic unconstrained binary optimization, the data representing the quadratic unconstrained binary optimization including a plurality of matrices. However, Havezda et al disclose the limitation, at least see col. 1, line 60 to col. 2, line 13. It would have been obvious to modify the teaching of Villa et al to include wherein the one or more respective first groups of mutually exclusive maneuverability options include data representing a quadratic unconstrained binary optimization, the data representing the quadratic unconstrained binary optimization including a plurality of matrices in order for those options to be encoded using binary vectors.
Regarding claim 5, Villa et al discloses the limitations indicated above and further disclose wherein the data representing the quadratic unconstrained binary optimization comprises a plurality of total distances - to - target (paragraph 108, lines 1-5). 
Regarding claim 6, Villa et al discloses the limitations indicated above and further disclose comprising: wherein each of the plurality of total distances - to - target is equal to a sum of a distance - to target for each of the plurality of aircraft for a given group of mutually exclusive qubits (paragraph 122, lines 3-12). 
Regarding claim 7, Villa et al discloses the limitations indicated above and further disclose wherein the data representing the quadratic unconstrained binary optimization comprises a plurality of total intercraft-repulsion costs (paragraph 114, lines 13-17).
Regarding claim 8, Villa et al discloses the limitations indicated above and further disclose wherein each of the plurality of total intercraft-repulsion costs is equal to a sum of an intercraft-repulsion cost for each of the plurality of aircraft for a given group of mutually exclusive qubits. (Paragraph 114, lines 6-11).
Regarding claim 16, Villa et al discloses the limitations indicated above but does not explicitly disclose wherein the one or more respective first groups of mutually exclusive maneuverability options include data representing a quadratic unconstrained binary optimization, the data representing the quadratic unconstrained binary optimization including a plurality of matrices. However, Havezda et al disclose the limitation, at least see col. 1, line 60 to col. 2, line 13. It would have been obvious to modify the teaching of  Villa et al to include wherein the one or more respective first groups of mutually exclusive maneuverability options include data representing a quadratic unconstrained binary optimization, the data representing the quadratic unconstrained binary optimization including a plurality of matrices to encode these options with binary vectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663